On Motion to dismiss.
The opinion of the court was delivered by
Manning, C. J.
The appellee moves to dismiss this appeal on two grounds;
'1. The transcript now before us is the same as that brought up at the last term, when the appeal then taken was dismissed, except the new matter which consists of the petition of appeal, the order, the service, *699etc., and the old transcript ought not to have been withdrawn, and the new matter appended to it.
2. The certificate of the clerk does not cover this new matter, and is therefore insufficient.
These objections are frivolous as grounds for dismissal. There is no reason why the old transcript should not be used, if permission to withdraw it had been obtained, and we must assume such permission was obtained. It saved costs.
The new certificate is in proper form, and covers the whole.
The motion is denied.